      Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 1 of 28




                        lS THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


GENUS LIFESCIENCES INC,
                       Plaintiff,
                                                    C.A. No. 5:l 9-cv-05403-JMY
vs.
                                                    JL'RY TRIAL DEMANDED                   FILED
!'v1ALLINCKR0DT LLC and SPECGX LLC
                       Defendants.
 ------         ---

                                         COMPLAIST

       Genus Lifesciences Inc. ("Genus" or "Plaintiff'), by its undersigned attorneys, for its

Complaint against defendants Mallinckrodt LLC and SpecGx LuC (collectively, "Mallinckrodt"

or ''Defendants"), alleges as follows:

                                    PRELIMINARY ST ATEMEST

        I.     This is a civil action arising under the Defend Trade Secrets Act, 18 U.S.C. § 1836,

as amended, based on Mallinckrodt's misappropriation of Genus's trade secrets, and under the

laws of the Commonwealth of Pennsylvania and/or Delaware based on Mallinckrodt's breach of a

valid and enforceable contract between Genus and Mallinckrodt.

        2.     Genus is a specialty pharmaceutical company engaged in the development and

commercialization of generic and branded pharmaceutical products.          In 2013, Genus began

developing a cocaine hydrochloride 4% solution product ("GOPREL TO") to be used by physicians

as a strong local anesthetic for certain nasal procedures. GOPRELTO was approved by the U.S.

Federal Food & Drug Administration ("FDA") in December 2017 and is now available throughout

the United States.

        3.      As part of Genus's development of GOPRELTO, Oenus entered into an agreement

with Mallinckrodt whereby Mallinckrodt would supply the pharmaceutical grade, raw cocaine
    .. Case 5:19-cv-05403-JMY         Document 5 Filed 11/29/19 Page 2 of 28




hydrochloride material ("cocaine HCI") to be used as the active pharmaceutical ingredient ("API")

in Genus's finished drug product, GOPREL TO.

       4.      Genus entered the supply agreement with ~allinckrodt in part because

Mallinckrodt had submitted a Drug Master File ("DMF") to FDA for its cocaine HCI. A DMF is

a submission to FDA that may be used to provide confidential detailed information about facilities,

processes, or articles used in the manufacturing, processing, packaiging, and storing of one or more

human drugs. By submitting a DMF for cocaine HCI, Mallinckrodt can allow FDA to review its

information about cocaine HCI in the context of FDA's re~iew of a drug product, like

GOPRELTO, that contains Mallinckrodt's cocaine HCI.

       5.      Mallinckrodt's DMF 20995 for cocaine HCI includes confidential detailed

information about Mallinckrodt's cocaine HCJ. Genus does nN have access to DMF 20995.

Nonetheless, by obtaining a letter of authorization ("letter of authorization") from Mallinckrodt to

refer to DMF 20995 in support ofGenus's FDA application for GOPRELTO, all of the information

in Mallinckrodt's DMF 20995 is available to FDA and can ll>e used in support of Genus's

application for FDA approval of GOPRELTO. 1 Genus received a letter of authorization to

Mallinckrodt's DMF 20995 in 2014.

       6.      During FDA 's subsequent review of Genus's GOPRELTO product, FDA identified

certain deficiencies in Mallinckrodt's cocaine HCI. In response, Genus conducted a battery of

proprietary studies on Mallinckrodt's cocaine HCl

- · This type of information would typically be included in the API manufacturer's DMF,


1
 See FDA Guidance, Drug Master Files: Guidelines, September 1989 <
https://www.fda.gov/drugs/guidances-drugs/drug-master-files-gujdelines> (last visited Oct. 22,
2019). ("Letter of authorization means a written statement by the holder or designated agent or
representative permitting FDA to refer to information in the DMF in support of another person's
submission.")


                                                 2
      Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 3 of 28




but in this case, Mallinckrodt's DMF did not contain

Because Mallinckrodt did not have this essential information, Genus itself spent a tremendous

amount of money conducting numerous studies for over a year ta determine whether the cocaine

HCl supplied by Mallinckrodt was safe and could be used in Genus's GOPRELTO. Genus's work

and discoveries related to cocaine HCl constitute trade secret information belonging solely to

Genus.

         7.    At Mallinckrodt's request, Genus shared with Mallinckrodt Genus's trade secret

information regarding Mallinckrodt's cocaine HCl on a highly confidential basis pursuant to

written confidentiality and other agreements restricting its use and disclosure. On information and

belief, Mallinckrodt then took Genus's trade secret information and added it to Mallinckrodt's

DMF 20995 ("enhanced DMF 20995"). Mallinckrodt used Genus's trade secret information to

commercially enhance the value of Mallinckrodt's cocaine HCl product. Without Genus's trade

secret information, Mallinckrodt's cocaine HCl is deficient and unusable in finished drug products.

         8.    On information and belief, Mallinckrodt has misappropriated Genus's trade secrets

by providing Genus's competitors letters of authorization to the enhanced DMF 20995 that

includes Genus's trade secret information without Genus's prior written consent, which has caused

and is causing substantial and irreparable harm to Genus.

         9.    On information and belief, nothing prevents Malli111ckrodt from conducting its own

research on its cocaine hydrochloride and including                                            and

information in a separate DMF.

         10.   Genus seeks, among other things, an order from the Court preventing Mallinckrodt

from providing any other party a letter of authorization to the enhanced DMF 20995 because it

contains Genus's confidential trade secret information or otherwi$e providing any third party with



                                                 3
      Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 4 of 28




Genus's confidential, proprietary, or trade secret information without Genus's prior written

consent. Genus also seeks damages resulting from Defendants' breach of contract conduct as set

forth in the Prayer for Relief below.

                       THE PARTIES, JURISDICTION, AND VENUE

         11.   Genus is a Pennsylvania corporation organized under the laws of the State of

Pennsylvania, with a principal place of business at 514 North 12th Street, Allentown, Pennsylvania

18102.

         12.   On information and belief, SpecGx LLC is a Del<1tware limited liability company

with a principal place of business located at 385 ;\1arshall Avenue, Webster Groves, Missouri

63119.

         13.   On information and belief, Mallinckrodt LLC is a Delaware limited liability

company with a principal place of business at 675 McDonnell Boulevard, Hazelwood, ;\,iissouri

63042.

         14.   This Court has subject matter jurisdiction pursuant to 28 C.S.C. § 1331 because

Genus asserts a claim for misappropriation of trade secrets under the Defend Trade Secrets Act of

2016, 18 lJ .S.C. § 1836, as amended. This Court has supplemellltal or pendant jurisdiction over

Genus's breach of contract claim pursuant to 28 U.S.C. § 1367 because the breach of contract

claim is so related to Genus's federal misappropriation of trade secrets claim that the two form

part of the same case or controversy under Article III of the United States Constitution.

         15.   This Court has personal jurisdiction over both Defendants because they

purposefully availed themselves of the Pennsylvania market and have purposefully directed their

business activities into this commonwealth, including the Eastern District of Pennsylvania.




                                                 4
      Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 5 of 28




        16.     On information and belief, Mallinckrodt has extensive contacts with Pennsylvania

and this District, and Mallinckrodt has deliberately taken advantage of the Pennsylvania market to

profit from its business activities.

        17.     Venue is appropriate in this judicial district pursuant to 28 C .S.C. § 1391 because

a substantial part of the events giving rise to this dispute and the damages sustained in this dispute

occurred within this district.

                                       STATEMENT OF FACTS

        18.     Genus currently holds the only FDA-approved New Drug Application ("NOA") for

a cocaine HCl drug product in the United States. Specifica11% on December 14, 2017, FDA

granted approval of ~DA 209963, permitting Genus to market the drug GOPRELTO for "the

induction of local anesthesia of the mucous membranes when performing diagnostic procedures

and surgeries on or through the nasal cavities in adults."

        19.     Physicians use GOPRELTO on adult patients as       a local anesthetic on the mucous
membranes of the nasal cavities during diagnostic procedure$ and surgeries.             In particular,

otolaryngologists--commonly referred to as ear, nose, and throats physicians (''ENTs")-and

plastic surgeons use GOPRELTO to perform intranasal medical procedures.

           FDA's Approval of ~ew Drug Applications and Use,of Drug Master Files

        20.     To gain regulatory approval of any new drug, Genus needed to persuade FDA to

approve Genus's NOA for GOPREL TO. The NOA approval process involved Genus providing

FDA substantial       amounts of material-including highly proprietary and confidential

information-related to the efficacy, usefulness, and safety of GOPRELTO.

        21.     One method of providing FDA information is by referring FDA to a third party's

DMF associated with a particular ingredient used in the finished drug product. In this case, Genus

provided information about Mallinckrodt's cocaine HCI by referring FDA to Mallinckrodt's DMF

                                                   5
      Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 6 of 28




for cocaine HCI. Companies like Mallinckrodt submit DMFs to FDA to provide confidential

detailed information about their facilities, processes, or articles used in the manufacturing,

processing, packaging, and storing of one or more human drugs,. By submitting a confidential

DMF to FDA, Mallinckrodt may be able to keep its trade secret information about its product from

everyone, including customers of its product like Genus.

       22.     To enable Genus to rely on Mallinckrodt's DMF, Mallinckrodt had to provide both

FDA and Genus a letter of authorization, permitting FDA to consider information in the DMF

while reviewing Genus's application for GOPRELTO. In other words, to the extent a company

like Genus seeks FDA approval of an NDA containing Mallinckrodt's cocaine HCI, Genus must

first obtain a letter of authorization from Mallinckrodt to refer FDA to Mallinckrodt's D\1F for

cocaine HCI, and then Genus must send that letter of authorization to FDA to inform FDA that it

can use the information in Mallinckrodt's D\1F during the review of Genus's 1'.'DA for

GOPRELTO.

      Genus Spent Millions of Dollars to Secure Regulatory A[Pproval of GOPREL TO

       23.     To gain FDA approval of its GOPRELTO product, Genus performed five clinical

trials, comprising 742 human subjects: one Phase 3 pivotal clinical safety and efficacy trial, one

pharmacokinetic study, one study on renally impaired patients, one study on hepatically impaired

patients, and one thorough cardiac safety study looking for specific heart arrhythmias.

Additionally Genus performed ten non-clinical trials to further examine the safety of GOPRELTO

and its intended use.

       24.




                                                6
    Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 7 of 28




    25.




-         a.


          b.


          C.




          d.




          e.




                                                                TI1is secret




                                   7
      Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 8 of 28




information confers a competitive business advantage to Genus by virtue of not being known to

Genus's competitors.

       26.     According to FDA 's definition, a trade secret is "any commercially valuable plan,

formula, process, or device that is used for the making, preparing, compounding, or processing of

trade commodities and that can be said to be the end product of either innovation or substantial

effort." 21 C.F.R. § 20.61 (a). Drug application documents are trade secrets. See, e.g., Citizens

Comm 'non Human Rights v. Food and Drug Admin., No. 92-5313, 1993 WL 1610471, at *4 (C.D.

Cal. May 10, 1993) ("The Court finds that an NDA by definition contains trade secret information

because it contains significant information about how a pioneer drug product is formulated,

chemically composed, manufactured, and quality controlled."); Biovail Labs., Inc. v. Anchen

Pharm., Inc., 463 F. Supp. 2d 1073, 1083 (C.D. Cal. 2006) (holding that an abbreviated new drug

application ("ANDA") and amendments are indisputably trade secrets); Valeant Pharm.

Luxembourg S.A R.L. v. Actavis Labs. UT. Inc., No. 16-04344, 2018 WL 1469050, at *3 (D.N.J.

Mar. 26, 2018) ("In particular, this Court has protected confidential research and development,

product testing, formulations, and other trade secret information, including, but not limited to, the

confidential nature of ANDAs, drug master files, formulations, and other confidential testing by

drug manufacturers." (citation omitted)).

       27.     Courts have also found certain documents submitted to FDA as part of the NOA

and ANDA approval process to be trade secrets, including "information regarding third-party

laboratories or contractors/consultants, evidence of the product's safety and effectiveness obtained

through preliminary research and human clinical trials, evidence of side effects and their

magnitude, ... the chemical stability characteristics of the drug, the method of drug synthesis,

specifications of the finished drug product, the source and specifications for the components and



                                                  8
       Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 9 of 28




raw materials, and ... analytical methods used for the drug and dnig components, which are used

by the manufacturers to ensure the identity, strength, quality, and purity of the chug substance."

Appleton v. Food and Dmg Admin., 451 F. Supp. 2d 129, 141, 141 n.7 (D.D.C. 2006) (internal

citation omitted) ("[D]ocuments contain[ing]         infonnation consisting of drug product

manufacturing infonnation, including manufacturing processes or dmg chemical composition and

specifications" constitute trade secrets and the "[rJelease of this information would reveal how the

chug being discussed in the document · is fo1mulated, chemically composed, manufactured, and

quality controlled[ ] "' (citations omitted)).

        28.




        29.     On Novembe1 23, 2016, Genus submitted NDA 209963. 2

      Genus Pro";ded Mallinckrodt Confidential Access to Its Valuable Trade Secrets

        30.




        31.




                                                 9
        Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 10 of 28




          32.




          33.        On infom1ation and belief, Mallinckrodt subsequently incorporated Genus's trade

secre                                                     I into   its 0:MF 20995, thereby creating

Mallinckrodt's enhanced DMF 20995.

          34.        On December 14, 2017, FDA approved Genus's NDA 209963, permitting Genus

to market and sell its GOPRELTO product.

        Genus Made Significant Efforts to Maintain the Confidentiality of its Information

          35.        Genus takes diligent and reasonable measm-es     as part of its ongoing standard
operating procedures to maintain the confidenti~l nature of its, infonnation. These measm-es

include, but are not limited to, physical restrictions on areas that contain confidential information,

password-protected databases, confidentiality and non-disclosure agreements, and limitations on

dissemination of information on a need-to-know basis.

          36.        Genus took diligent and reasonable measures to maintain the confidential nature of

its information throughout Genus's relationships with Mallinckrodt by entenng into agreements

that protected Genus's information (collectively, the "Agreements"). The Agreements include:

                a.
                b.

                C.

                d.




                                                     10
     Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 11 of 28




              e.


              f.


       37.         The Agreements protected Genus's confidential information by limiting

Malhnckrodt's ability to use the information for purposes other than fulfilling its obligations under

the Agreements.

       38.         The Agreements protected Genus's confidential information by prohibiting

Mallinckrodt from disclosing Genus's confidential inf01mation to a third party without Genus's

prior written consent.

                       Mallinckrodt Misappropriated Genus's Trnde Secrets

        39.        Without Genus's trade secret information incorporated into Mallinckrodt's

enhanced DMF 20995, the FDA found that Mallinckrodt's cocaine HCl was deficient and unusable

in finished drug products.

       40.         On infonnation and belief, Mallinckrodt has illegally provided to FDA and a

competitor of Genus a letter of authorization to the enhanced DMF 20995 for cocaine HCl

containing Genus's trade secret infonnation.            Mallinckrodt is using Genus's trade secret

infonnation without the consent of Genus.

        41.        By providmg a letter of authorization by which a pai1y other than Genus may utilize

Mallinckrodt's enhanced DMF 20995 contaming Genus's trade $ecret information, Mallinckrodt

breaches its confidentiality agreements with Genus prohibiting the use of Geuus's coufidential

infom1ation by the third party.




                                                   11
     Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 12 of 28




   COUNT I - MISAPPROPRIATION OF TRADE SECRETS UNDER THE DEFEND
                TRADE SECRETS ACT OF 2016 (18 U.S,C. § 1836)

       42.        Genus realleges and incorporates by reference paragraphs 1 through 41 as if fully

alleged herein.

       43.        This action arises under the Defend Trade Secrets Act of 2016, codified at 18

U.S.C. § 1836, which prohibits threatened and actual misappropriation of trade secrets.

       44.        Genus owns valuable confidential information and trade secrets, including, but not

limited to                               . Pursuant to the Defend Trade Secrets Act of 2016, a "trade

secret" means "all forms and types of financial, business, scientific, technical, economic, or

engineering information, including patterns, plans, compilations, program devices, formulas,

designs, prototypes, methods, techniques, processes, procedure$, programs, or codes, whether

tangible or intangible, and whether or how stored, compiled, or memorialized physically,

electronically, graphically, photographically, or in writing if, (A) the owner thereof has taken

reasonable measures to keep such information secret; and (B) the information derives independent

economic value, actual or potential, from not being generally kJnown to, and not being readily

ascertainable through proper means by, another person who can obtain economic value from the

disclosure or use of the information." 18 U.S.C. § 1839(3) (as an:iended).

        45.       Genus derives independent economic value, actual or potential, from the



ascertainable through proper means by, another person who can obtain economic value from

disclosure or use of the same.

        46.       Genus has expended substantial time, effort, and money in developing_

                    over the course of many years.




                                                   12
      Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 13 of 28




       47.        Genus has taken reasonable measures to keep suclh information secret, including,

but not limited to, the execution of confidentiality and non-disclosure agreements, password-

protected databases, restrictions on physical access to areas that contain confidential information,

and limitations on dissemination of information on a need-to-know basis.

       48.        Mallinckrodt improperly gained access to Genus's confidential information and

trade secrets, including, but not limited to                                 , over the course of a

business relationship between Mallinckrodt and Genus, under an ol!,ligation to maintain the secrecy

of the information.

       49.




        50.       As alleged in paragraphs 1 to 49, Mallinckrodt misappropriated Genus's trade

secret information by incorporating the information into Mallinckrodt's enhanced D~1F 20995,

and using the trade secret information, to increase the commercial value of Mallinckrodt's cocaine

HCl. Mallinckrodt further misappropriated Genus's trade secret information by providing a letter

of authorization to Genus's competitors, thereby allowing Genus's competitors to use Genus's

trade secret information without Genus's consent.


                              COUNT II - BREACH OF CONTRACT

        51.       Genus re-alleges and incorporates by reference paragraphs 1 through 50 as if fully

alleged herein.

        52.       The Agreements are valid, enforceable contracts.



                                                  13
      Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 14 of 28




       53.     Mallinckrodt voluntarily entered into the Agreements as a prerequisite to its

business opportunity and relationship with Genus.

       54.     The Agreements prohibited Mallinckrodt from using or disclosing Genus's

confidential information.

       55.     The restrictions set forth in the Agreements are reasonable and necessary to protect

Genus's legitimate business interests and employment relationships.           The restrictions in the

Agreements preclude Mallinckrodt from using or disclosing Genu$'s confidential information.

       56.     Through its actions, described in the paragraphs above and including but not limited

to Mallinckrodt's use of Genus's confidential, proprietary, and trade secret information,

Mallinckrodt has breached and continues to breach the express terms of the Agreements that it

voluntarily signed.

       57.     Genus has suffered and continues to suffer damages as a result of Mallinckrodt's

breach of its contractual obligations not to use or disclose Genus's confidential information. A

direct competitor is now able to obtain the benefit of Genus's trade secrets to accelerate to market

competitive products.

        58.    Through its actions, Mallinckrodt has caused and continues to cause Genus

immediate and irreparable harm for which Genus has no adequate remedy at law.

        59.     Upon information and belief, Mallinckrodt's unlawful conduct alleged herein

continues, and there is no indication that it will refrain from continuing such activity in the future.

        60.     Mallinckrodt will continue such wrongful condu¢t, in violation of Pennsylvania

and/or Delaware law, unless enjoined.




                                                  14
    Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 15 of 28




                                  PRAYER FOR RELIEF

WHEREFORE, Genus respectfully requests that this Court:

   A. On Count I for Misappropriation of Trade Secrets:

          a. Award damages in an amount to be proved at trial;

          b. Award Genus its attorneys' fees, its costs and interest;

          c. Award exemplary damages based on Mallinckrodt 1 s willful and malicious actions;

          d. Grant injunctive relief preventing Mallinckrodt from further disclosing and/or

              using Genus's confidential information or trade se¢rets; and

          e. Grant such other and further relief as this Court deems equitable, just, and proper.

   B. On Count II for Breach of Contract:

          a. Grant injunctive relief preventing :Mallinckrodt from further disclosing and/or

              using Genus's confidential information or trade secrets;

          b. Award damages including but not limited to contlractual and tort damages, in an

              amount to be proved at trial;

          c. Award Genus its costs and interest; and

          d. Grant such other and further relief as this Court deems equitable, just, and proper.

                                       JL"RY DEMA.1'JD

      Genus demands a trial by jury on all issues which can be beard by a jury.

 November 27, 2019                               Respectfully submitted, :
                                                                                   r"('.'! .,.a     'I
                                                                                         ol7 ., .. '
                                                 K&L GATES LLP           i

                                                 s/Travis N. GeJty
                                                Travis N. Gery, PA Bar# 57329
                                                travis.gery@klgates.com
                                                I 7 North Second Street, 18th Floor
                                                Harrisburg, PA 17101-1507



                                               15
Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 16 of 28




                                Michael J. Freno, WA Bar #45692 (pro hac to
                                be submllted)
                                michael.freno@klgates.com
                                Philip M. Guess, WA Bar #26765 (pro hac to
                                be submitted)
                                philip.guess@klgates.com
                                925 Fourth Avenue, Suite 2900
                                Seattle, WA 98104-1158

                                Counsel for Genus Lifesciences, Inc.




                               16
Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 17 of 28




                  EXHIBIT 1
Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 18 of 28




                REDACTED
Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 19 of 28




                 EXHIBIT 2
Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 20 of 28




                REDACTED
Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 21 of 28




                  EXHIBIT 3
Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 22 of 28




                             \.



                REDACTED
Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 23 of 28




                 EXHIBIT 4
Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 24 of 28




                REDACTED
Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 25 of 28




                 EXHIBIT 5
     Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 26 of 28
..




                     REDACTED
        Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 27 of 28
•   •




                        EXHIBIT 6
Case 5:19-cv-05403-JMY Document 5 Filed 11/29/19 Page 28 of 28




               REDACTED
